Citation Nr: 0529824	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral flatfoot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, in which the RO denied service 
connection for flat feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
flatfeet.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

Service medical records indicate that, at the veteran's 
enlistment examination in April 1944, his lower extremities 
were noted to be normal.  At an examination conducted one 
week after the veteran enlisted, he was noted to have 
asymptomatic flat feet.  At the veteran's discharge 
examination in June 1946, his feet were reported to be 
normal.  

A May 2003 private record from S.P., M.D., states that the 
veteran has a known history of difficulties with fallen 
arches secondary to tendonitis and ligament lesions.  The 
veteran reported that he has had chronic problems with foot 
pain as a result of his naval service, stating that he has 
had this problem since his discharge from service.  Dr. S.P. 
stated "[b]ased on the [veteran's] history, I believe that 
military service would definitely have worsened his 
underlying problem with his feet."  Dr. S.P. also signed a 
statement indicating that he had reviewed the evidence listed 
on the April 2002 rating decision, including the veteran's 
service medical records, which information was provided to 
him by the veteran.

The Board concludes that, based on Dr. S.P.'s statement and 
the fact that the veteran was noted to have bilateral 
flatfoot at the beginning of service, the veteran should be 
afforded a VA examination in order to determine whether the 
veteran's flat feet were aggravated by or worsened by his 
military service.  See 38 C.F.R. § 3.159(c)(4) (2005); Duenas 
v. Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is a causal 
nexus between his currently manifested flat feet 
and his active naval service from April 1944 to 
June 1946.  All indicated tests and studies should 
be conducted, and all findings described in 
detail.  The claims file must be made available to 
the examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.  The examiner should be requested to offer 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), or 
less than likely (i.e., a probability of less 
than 50 percent) that the veteran's current 
flatfoot, bilateral, is a disorder which was 
incurred in service, or pre-existed service 
and was aggravated during service.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

c.  Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology. 

d.  If it cannot be determined whether the 
veteran's flatfeet were chronically worsened 
during his active service, on a medical or 
scientific basis without invoking processes 
relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the examination 
report, with an explanation as to why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

